Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 05, 2018

The Court of Appeals hereby passes the following order:

A18A1270. LABARRION HARRIS v. THE STATE.

      In 2011, LaBarrion Harris pleaded guilty to armed robbery, aggravated assault,
aggravated battery, and possession of a firearm during the commission of a felony.
He was sentenced to a total term of imprisonment of 35 years, with the first 20 years
to serve in prison and the remainder on probation. Harris did not file a direct appeal
from his convictions and sentence. He subsequently filed a motion to vacate a void
judgment, which the trial court summarily denied on October 16, 2017. Harris then
filed a direct appeal to the Supreme Court, raising constitutional challenges to the
enactment of the Georgia Code sections under which he was convicted. The Supreme
Court found that Harris’s appeal “fail[ed] to present a novel constitutional issue
sufficient to invoke” its jurisdiction and transferred the appeal to this Court. See Case
No. S18A0487 (transferred Jan. 16, 2018). The State has filed a motion to dismiss the
appeal.
      This Court previously dismissed Harris’s application for discretionary appeal
from the same October 16, 2017 order. See Case No. A18D0244 (dismissed Jan. 16,
2018).1 As a result, the doctrine of res judicata bars Harris from seeking further


      1
          In Harris’s prior appeals before this Court: (1) we affirmed the trial court’s
denial of his “De Novo Out of Time Appeal” and “Motion to Reduce/Modify
Sentence,” see Case No. A14A0811 (decided September 22, 2014); (2) we dismissed
Harris’s direct appeal from the trial court’s denial of his motion to vacate a void
sentence, see Case No. A18A0837 (dismissed January 4, 2018); and (3) we granted
Harris’s application for discretionary appeal, pursuant to OCGA § 5-6-35 (j), from
the trial court’s denial of his out-of-time motion to withdraw his guilty plea, see Case
No. A18D0333 (granted February 23, 2018).
appellate review of the trial court’s order. See Norris v. Norris, 281 Ga. 566, 567-568
(2) (642 SE2d 34) (2007); see also Echols v. State, 243 Ga. App. 775, 776 (534 SE2d
464) (2000) (“It is axiomatic that the same issue cannot be relitigated ad infinitum.
The same is true of appeals of the same issue on the same grounds.”).
      In light of the foregoing, the State’s motion to dismiss is GRANTED and this
appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/05/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




                                           2